Per Curiam:
We are of the opinion that an injunction restraining the defendant from soliciting orders for the George Irish Paper Company, from such customers as plaintiff sold paper to while defendant was in its employ and restraining him from communicating to the George Irish Paper Company, or any other competitor of the plaintiff in the State of New York, the methods or processes of plaintiff’s business or the names of its customers, is all the protection the plaintiff is entitled to by temporary injunction. All concurred. Injunction order modified in accordance with per curiam memorandum, without costs on this appeal to either party.